Citation Nr: 0804960	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-04 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
osteomyelitis of the right tibia.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1942 to July 
1943. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran submitted a claim for an increased rating for his 
osteomyelitis in May 2004.  He is currently rated as 10 
percent disabled for his right tibia osteomyelitis under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5000.  He contends 
that his service-connected condition is worse than it is 
currently rated.  

The veteran underwent a VA examination in July 2004, where he 
reported that since discharge from service, he has had 
intermittent pain in area of his osteomyelitis; his right leg 
was weak; and the pain and weakness were getting 
progressively worse. Upon inspection of the right tibia, the 
examiner reported that there was no deformity, but there was 
a well-healed surgical scar medially adjacent to the right 
tibia and that "the right thigh muscles were moderately 
atrophied due to this use."  The examiner diagnosed the 
veteran with status post previous osteomyelitis of the right 
tibia.  

Although the veteran was examined regarding potential 
increased severity of his osteomyelitis, a medical opinion is 
required in order to clarify all residuals resulting from his 
osteomyelitis, such as any muscle impairment.  Accordingly, a 
remand is required.

Additionally, in light of the recent Court of Appeals for 
Veteran's Claims decision in Vazquez-Flores v. Peake, 2008 WL 
239951 (Vet.App.), the RO/AMC should take this opportunity to 
provide further notice to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that 
includes an explanation as to the 
information and evidence needed for an 
increased rating claim, as outlined in 
Vazquez-Flores v. Peake, No. 05-0355, 
2008 WL 239951(Ct. Vet. App. January 
30, 2008). 

2.  Thereafter, schedule the veteran 
for a VA orthopedic examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests 
should be conducted.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected osteomyelitis of the 
right tibia, to include any scars, 
orthopedic residuals, and muscle 
impairment.

The examiner should describe in detail 
the veteran's scar.  

Further, the examiner should state 
whether muscle atrophy of the right 
thigh is associated with or is a 
residual of the service-connected 
osteomyelitis of the right tibia.  If 
so, the examiner should specifically 
discuss the severity of any muscle 
impairment, and identify which, if any, 
muscle groups are involved.  

If there are orthopedic residuals 
associated with the osteomyelitis of 
the right tibia, the examiner should 
discuss the severity of those 
conditions.

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

3.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


